AFFiRMED; OpinIon Filed October 31, 2012.




                                                In The
                                  tniwt of Aiprat
                          FiftIi 3iitrirt of ixa at OatIa
                                        No. 05-11-00950-CR


                             TiMOTHY RICHARDSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F02-72346-P


                              MEMORANDUM OPINION
                             Before Justices Bridges, Francis, and Lang
                                     Opinion By Justice Lang

        Appellant Timothy Richardson pleaded guilty to the offense of aggravated assault with a

deadly weapon. The trial court placed appellant on deferred community supervision for five years,

assessed a fine of $1,000, and ordered restitution in the amount of $5,000. Subsequently, the State

filed a motion to adjudicate guilt in which it alleged appellant committed the offense of indecency

with a child while on community supervision. Appellant pleaded not true to the allegation in the

State’s motion. After a hearing on the motion to adjudicate guilt (the “revocation hearing”), the trial

court found the allegation of indecency with a child true and granted the motion to adjudicate. Then,

the trial court found appellant guilty of aggravated assault with a deadly weapon and assessed

punishment at fifteen years’ imprisonment.
        On appeal, appellant asserts three issues: (I) the evidence presented against him during the

revocation hearing was insufficient to justify a finding that he violated the terms of his deterred

adjudication agreement, (2) he received ineffective assistance of counsel during the revocation

hearing, and (3) he was incompetent during the revocation hearing. We decide appellant’s three

issues against him. The trial court’s judgment is affirmed. Because all dispositive issues are settled

in law, vve issue this memorandum    opinion.   See TEX. R. APP. p. 472(a), 47.4.

                     1. FACTUAL ANI) PROCED(JRAL BACKGROUND

        The record shows that at the time of the revocation hearing in this case, appellant had also

been charged with indecency with a child in case number F08-72628-P. The trial court addressed

a motion by appellant to proceed to jury trial or, in the alternative, for a continuance as to the

revocation hearing. Appellant testified for purposes of that motion that he wanted a jury trial in case

number F08-72628-P, the “new case.” According to appellant, he and his defense counsel had spent

time preparing for ajury trial in the new case and he was “opposed [to] and surprised by the change

of tactic where we would proceed on the motion to adjudicate instead.” Appellant stated he and his

defense counsel had not spent any time preparing for the motion to adjudicate guilt in this case.

Further, appellant testified the motion to adjudicate guilt included “other allegations” in addition to

the allegation of indecency with a child.

        On cross-examination, appellant testified, in part, as follows:

       Q. Mr. Richardson, you understand you absolutely have a right to a jury trial on the
       indecency case, do you not?

       A. Yes.

       Q. Okay. And that is a trial that you will keep regardless of what happens in this
       revocation. Do you understand that?

       A. Yes.

       Q. That basically means that even if the Judge were to find that these allegations were
       true, you still have the right to assert ajury trial in the indecency allegations. Did you
                                                 —2—
realize that?

A. Could von repeat that?


Q. ‘iou have an absolute right to have a jury trial, and by going on the revocation,
 on do not-— you are not denied that right. Do you understand that?

A. Yes. l3ut 1 dont really understand what you’re saying.

Q. What I’m saying is, even if the Judge were to find the allegations true today on
this other case, you still have the right to a jury trial on your indecency of a child
case. Did you realize that, did you know that?

A. Yes. I understand what you’re saying, I believe.

Q. So the State cannot take away your right to a jury trial. Do you realize that?
A. Okay.

Q.   You are entitled to a jury trial no matter what, do you understand that?

A. Okay.

Q. And regardless of what happens here, if you would like to assert your right to a
jury trial in the indecency case, you are absolutely allowed to do so. Do you
understand that?

A. Okay. Yes. I understand what you’re saying on the jury—on the trial thing, but as
far as the probation, I’m not getting—i’m not understanding a whole lot of what—

Q. Okay. But you do understand that you have an absolute right to assert your jury
trial on the indecency case, you realize that, right?

A. Yeah.

Then, on redirect examination, appellant testified

Q. Were you aware that you do not have a right to a jury trial on the revocation? On
the revocation of the probation on the other case, are you aware that you do not have
the right to a jury trial in that proceeding?

A. I want a july trial.

Q. Okay. Are you aware you’re not entitled to one? Should they proceed on the facts
of the new case to revoke your probation on the old one, you have no right to a jury
trial, did you know that?

A. No, 1 didn’t know that. But I want a jury trial.
         Defcmse counsel argued appellant would lose the protections guaranteed to him by thejustice

system if the trial court proceeded on the motion to adjudicate guilt prior   to a jury   trial in the new

case. I)efense counsel asserted that while the two proceedings involved “essentially exactly the same

evidence” as to the alleged indecency with a child, the State was required to satisfy a heavier burden

of proof in a jury trial. Further, defense counsel asserted he had been acting on the assumption that

a jury trial in the new case would be held prior to a revocation hearing and the parties “wouldn’t have

to deal with these other allegations in the motion to revoke because they would either—in all

likelihood become moot depending on the outcome of the trial.” Additionally, defense counsel

contended “there is a significant danger that my representation of my client, jumping from jury trial

to a   motion   to proceed to adjudication would be ineffective” because (1) defense counsel had

received only one clay’s notice that the jury trial in the new case would not precede the revocation

hearing and (2) the evidence that the State was relying on as to allegations in the motion to

adjudicate other than indecency with a child had not been previously provided to defense counsel

or appellant.

         After the parties concluded their arguments as to appellant’s motion, the following exchange

took place:

        THE COURT: All right. Well, it’s pretty clear to me that, [defense counsel], you’re
        just—you’re ready on the new case, Cause Number F08-72628, correct?

         [DEFENSE COUNSEL]: Yes, Your Honor.

         THE COURT: But you are not ready on the hearing on the State’s motion to proceed
         with an adjudication of guilt in the other case; is that correct?

         [DEFENSE COUNSEL]: Yes, Your Honor.

        THE COURT: And although the Court believes that you’ve had plenty of time to—I
        mean, these cases have been pending for—the motion in the—Cause Number
        F02-72346 has been pending since September 5, 2008, and from what I can tell,
        you’ve been his attorney that entire time, correct?

                                                -4-
        [DEFENSE COUNSELJ: That          is   correct, ‘your Honor.

        TFI F COU RT: And the Court believes that you should be ready on that case as well;
        however. I’m concerned down the line about claims of ineffective assistance of
        counsel if I force you to— —into a hearing on the State’s motion to proceed with an
        adjudication of guilt at this point.
               So, I’m ordering up a jury panel and we’ll just pick a jury first.

       At that point, a recess was taken.        Following the recess, the State moved to strike all

allegations in the motion to adj udicate guilt other than “the new case of indecency with a child” The

State’s motion to strike was granted by the trial court. Then, the following exchange occurred:

       TI-IE COURT:     .  And with regard to your motion to—fir continuance, [defense
                            .   .




       counsel], you’ve indicated earlier that you were ready for trial in the new case, Cause
       Number F0$—72628, which alleges the indecency with a child allegation on—with
       the complainant [E.P.], said alleged offense occurring on or about June the Il, 2008
       in Dallas County, Texas, Is that correct, that you’re ready for—you indicated earlier
       that you were ready in that case’?

       [DEFENSE. COUNSEL]: Yes, Your Honor.

       THE COURT: All right. And so with regard to readiness for—to defend the
       allegation of violation of Condition A alleging the complainant [E.P.], indecency
       with a child, you are ready in that regard to defend that allegation on the motion; is
       that correct?

       [DEFENSE COUNSEL]: I’m ready—actually, yes.

       THE COURT: Okay. And then under—based on the State’s proceeding solely on the
       allegation of violation of Condition A, alleging the indecency with a child in the
       motion to proceed with an adjudication of guilt, the Court then reconsiders the—-your
       motion for continuance and—and now denies the motion for continuance; however,
       I’ll proceed in the hearing on the motion to proceed with an adjudication of guilty
       today. And, [defense counsel], if you need some additional time to get witnesses or
       evidence here at any point during the hearing on the motion, then advise the Court
       and I’ll grant you that additional time as long as it’s reasonable, okay?

       [DEFENSE COUNSEL]: Yes, Your Honor. And I would just renew my objection
       based on the argument made earlier regarding my client’s desire for a jury trial prior
       to the motion to adjudicate for exactly the same reasons.

       E.P. testified at the revocation hearing that she is fourteen years old. E.P. stated that during

the previous summer, she attended summer school with one of appellant’s granddaughters. On

several occasions during that summer, E.P. went to appellant’s apartment after summer school ended
at approximately noon and visited with appellant’s granddaughters until about 5:00 p.m., which was

when lip. ‘s   mother   usually came home from work. h.P. stated she sometimes went to appellant’s

apartment without her mother’s permission.

        E.P. testified that on the date of the incident in question, she was at appellant’s apartment.

Appellant’s granddaughters were outside and h.P. and appellant were inside, alone, xvatcliin

television. E.P. stated the front door to the apartment was closed and latched. She testified appellant

asked her if she could keep a secret and she said “okay.” According to E.P., appellant gave her ten

dollars and told her to follow him. E.P. testified appellant led her to a “cubby area” in the apartment,

near his bedroom. E.P. stated appellant touched her head and told her he liked her. She testified he

tried to kiss her on the lips, but she turned her head. Then, E.P. testified, appellant touched her

breasts, “butt.” and vagina with his hands, over her clothing, and made “sound effects, like, ooh,

yeah.” E.P. stated she was scared and shocked and did not say anything. LP. testified appellant

grabbed her hand and put it on his penis, over his clothing, and made her “masturbate him.”

Additionally, h.P. testified appellant put two of his fingers on her vagina, over her pants, and started

“masturbating” her. At that point, E.P. stated, one of appellant’s granddaughters came into the

apartment, “took two steps,” then “walked right back out.” E.P. stated appellant stopped what he

was doing and “pointed his head toward the bedroom,” which she understood to mean that he wanted

her to go in there. She ran out of the apartment. E.P. testified that as she left, appellant told her

“don’t tell nobody.” Later that same day, E.P. told her mother what had happened, and her mother

called the police.

        Additional witnesses at the revocation hearing included, in part, (1) Wendy Simon, E.P.’s

mother, who testified E.P. had never been married to appellant and (2) appellant, who testified he

did not commit the acts alleged.

       Following the trial court’s findings and assessment of punishment as described above,
appellant filed this appeaL’

               11. EVIflENCE AS TO ALLEGATiONS IN MOTION TO REVOKE

                                                   A. Standard of Review

          The decision to proceed to an adjudication of guilt and revoke deferred adjudication

community supervision is reviewable in the same manner as a revocation of ordinary community

supervision. See TEX, CoDE CRIM. PROC. ANN. art, 42.12,                          § 5(b) (West Supp. 201 1). We review
an order revoking community supervision under an abuse of discretion standard. Rickets v. State,

202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Witkovsh.y v State, 320 S.W.3d 425, 428 (Tex.

App.—Fort Worth 2010, pet. dism’d). in community supervision revocation cases, the State has the

burden to prove the allegations in a motion to revoke by a preponderance of the evidence, See

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); Lee v. State, 952 S.W.2d 894, 897

(Tex. App.—Dallas 1997, no pet.). The preponderance of the evidence standard is met when the

greater weight of the credible evidence before the trial court supports a reasonable belief that a

condition of community supervision has been violated. Rickets, 202 S.W.3d at 763—64; Miles v.

State, 343 S.W.3d 908, 912 (Tex. App.—Fort Worth 2011, no pet.). The trial court is the sole judge

of witness credibility and the weight to be given the testimony. Witkovsky, 320 S.W.3d at 429. We

review the evidence in the light most favorable to the trial court’s ruling. Id. If the State fails to

meet its burden of proof’, then the trial court abuses its discretion in revoking the community

supervision. Id.

                                                          B. Analysis

          In his first issue, appellant contends the evidence presented against him at the revocation

hearing was insufficient to justify a finding that he violated the terms of his deferred adjudication




         The Texas Cou of Criminal Appeals allowed appellant to file an out-oftime appeal. See Exparle Richardson, No. AP-76546, 2011
WL 1792665,at*l (Tex.CrimApp. May 11,2011).
                                                                —7—
agreement, According to appellant, E.P.’s testimony “is incredible and therefore should not be

believed.”

        The State asserts E.P.’s testimony was sufficient for the trial court to find that appellant

committed the offense of indecency with a child and thus violated his probation.

        In the motion to proceed to adjudication of guilt, the State alleged appellant violated the

conditions of his community supervision by “unlawfully, intentionally and knowingly engag[ingj

in sexual contact with [h.P.], hereinafter called complainant, a child younger than 17 years, and not

then the spouse of the defendant by contact between the hand of the defendant and the genitals of

the complainant with intent to arouse and gratify the sexual desire ofthe defendant”      c TEx. PENAL
CODE ANN.    § 21. Il (West 201 1). The record shows E.P. testified as to her age and stated that
appellant touched her breasts, “butt,” and vagina with his hands, grabbed her hand and put it on his

penis, and put two of his fingers on her vagina and started “masturbating” her. Appellant testified

those events did not happen. Additionally, E.P.’s mother testified E.P. had never been married to

appellant.

       in his brief on appeal, appellant contends E. P.’ s testimony is not sufficient to support the trial

court’s finding because it is “incredible.” Appellant argues

       During the course of her testimony [E.P.] had significant problems remembering
       important facts and details that were essential to proving the alleged conduct. In
       addition, a reading of her testimony demonstrates that she was confused throughout
       the time she was testifying. During direct examination, [E.P.] provided a drawing for
       the prosecutor in an attempt to demonstrate her knowledge of the layout of
       [appellant’s] apartment. However, during cross-examination she is somehow unable
       to recall the layout of the furniture in the apartment even though she appeared to be
       certain during direct examination. Further, during other portions of her testimony she
       was clearly confusing facts and events.
               Concerns about [E.P.’ s] credibility are also at issue.    [E.P.] admitted to
                                                                          .   .   .




       being dishonest with her mother and not telling her she had been going over to visit
       [appellant’s] daughters almost every day after summer school.

(footnotes omitted). Appellant does not explain, and the record does not show, how the layout of

the furniture in appellant’s apartment was essential to proving the alleged conduct.              Further,
                                                  —8—
appellant’s citations to the record respecting “fitets and events” as to which liP, was confused or

lacked memory do not show any uncertainty or inconsistency in E.P. ‘s testimony as to how and

where appellant touched her.

        As described above, the trial court was the sole judge of witness credibility and the weight

to be given the testimony. iJukovcky. 320 S.W.3d at 429. Any inconsistencies “raise credibility

issues for the trial court as tàctfinder, and the trial court was free to accept or reject any or all of the

witnesses’ testimony.” Miles, 343 S.W.3d at 914. Viewing the evidence in the light most favorable

to the trial court’s ruling, we conclude the State met its burden of proving by a preponderance of the

evidence that appellant violated the terms and conditions of his community supervision by

committing the acts alleged. See id. (concluding trial court was free to resolve inconsistencies

against defendant); Brumbalow v. State, 933 S.W.2d 298, 300—01 (Tex. App.—Waco 1996, pet.

ref’d)(concluding evidence was sufficient to revoke community supervision for offense of indecency

with child even though defendant argued complainant’s testimony was “implausible” and “lacking

in detail”); Johnson v. State, 943 S.W.2d 83, 85—86 (Tex. App.—Houston [1st Dist.] 1997, no pet.)

(concluding that despite conflicts, evidence was sufficient to revoke community supervision for new

offense of assault).

       We decide against appellant on his first issue.

                       ii!. INEFFECTIVE ASSiSTANCE OF COUNSEL

                                           A. Applicable Law

       To prevail on a claim of ineffective assistance of counsel, appellant must show(1) counsel’s

performance fell below an objective standard of reasonableness; and (2) a reasonable probability

exists that, but for counsel’s errors, the result would have been different.            See Strickland v.

Washington, 466 U.S. 668, 687—88, 694 (1984); Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim.

App. 1999). To satisfy his burden under the first prong of the test, appellant must overcome a strong

                                                   —9—
presumption that counsel’s perFormance fill within the ‘ide        range   of reasonable protessional

assistance and might be considered sound trial strategy.   Strickland, 466 U.S. at 689; Thompson, 9
S.W.3d at 8 13; see Bone v. Slate, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002). The reasonableness

of counsel’s perfbrmance is judged under prevailing professional norms. Strickland, 466 U.S. at

688. Our review must be highly deferential to trial counsel and avoid the deleterious effects of

hindsight. Id. at 689; Thompson, 9 S.W.3d at 813. Under the second prong of the test, a reasonable

probability is a probability sufficient to undermine confidence in the outcome, Strickland, 466 U.S.

at 694; Thompson, 9 S.W.3d at 812. A claim of ineffective assistance must be firmly supported in

the record. Mallet! v. State, 65 S.\V.3d 59,63 (Tex. Crim. App. 2001): Thompson, 9 S.W.3d at 813.

                                             B. Analysis

        in his second issue, appellant asserts he received ineffective assistance of counsel during his

revocation hearing. Specifically, appellant contends

       [T]he transcripts from the revocation hearing demonstrate that the representation
       provided by [defense counsel] was both incompetent and ineffective. [Defense
       counsel] made it clear to the court that he was unprepared for the revocation hearing
       that was to take place. The court, however, found that he should have been prepared,
       and ordered him to proceed. Therefore, [appellant] was forced to proceed with the
       revocation hearing being represented by an attorney who was ill-prepared to provide
       him with effective counsel. In fact, [the trial court judge] expressed concerns about
       forcing [appellant] to proceed on the revocation hearing, acknowledging that it may
       give rise to an ineffective assistance of counsel in the future.

Additionally, appellant asserts “[defense counsel’s] confusion and ill-preparedness is evident from

reading the transcript of the hearing.”

       The State responds that defense counsel “acknowledged he was prepared to proceed on the

new charge and agreed he was prepared to go forward on the revocation.” According to the State,

“there was no showing [defense counsel] provided ineffective assistance.” Further, during oral

argument before this Court, the State asserted the record shows defense counsel’s announcement that

he was not ready to proceed on the motion to adjudicate pertained oniy to allegations in that motion

                                                —10—
other than indecency with a child, which were subsequently struck.

        The record shows that, while defense counsel initially stated he was not ready to proceed with

the State’s motion to adjudicate guilt in this case, he slated that he was prepared to proceed to ajurv

trial on the indecency with a child offense alleged in case number F08-72628. After a recess, all

allegations in the motion to adjudicate guilt other than indecency with a child were struck. At that

point, in response to the trial courts question of whether he was ready to defend the allegation of

indecency with a child in the State’s motion to adjudicate, defense counsel responded, “I’m

ready—actually yes.” The trial court stated that it would proceed with the revocation hearing at that

time and that defense counsel would be given reasonable additional time, if needed, to get witnesses

or evidence to the court. Then, defense counsel stated, “And I would just renew my objection based

on the argument made earlier regarding my client’s desire for a jury trial prior to the motion to

adjudicate for exactly the same reasons.”

       On this record, we cannot agree with appellant that defense counsel “made it clear to the

court that he was unprepared for the revocation hearing that was to take place.” Rather, defense

counsel unequivocally stated he was ready to defend the allegation of indecency with a child in the

State’s motion to adjudicate, which was the only remaining allegation in that motion at the time of

the revocation hearing. Additionally, while appellant asserts defense counsel’s “confusion” is

“evident from reading the transcript of the hearing,” appellant does not cite to the record in support

of that assertion or further describe any such “confusion.” See Mallen, 65 S.W.3d at 63 (claim of

ineffective assistance must be firmly founded in record); accord Thompson. 9 S.W.3d at 813. We

conclude appellant has not satisfied his burden under the first prong of Strickland to show that

defense counsel was ineffective. See 466 U.S. at 700.

       We decide against appellant on his second issue.




                                                —11—
                                         IV. COMPETENCY

        In   his third issue, appellant contends he “was not competent during his revocation hearing.”

                                        A. Standard of Review

        We review a trial court’s decision whether to conduct a competency inquiry under an abuse

of discretion standard. Mont va v. State, 291 S.W.3d 420, 425 (Tex. Crim. App. 2009). A trial

court’s assessment of a defendant’s mental competency is entitled to great deference by a reviewing

court. McDaniel v. State, 98 S.W.3d 704, 713 (Tex. Crim. App. 2003).

                                          B. Applicable Law

        “A defendant is presumed competent to stand trial and shall be found competent to stand trial

unless proved incompetent by a preponderance of the evidence.” TEx, CODE CRIM. PROC. ANN. art.

46B,003(b) (West 2006). A person is incompetent to stand trial if he lacks (1) sufficient present

ability to consult with his lawyer with a reasonable degree of rational understanding; or (2) a rational

as well as factual understanding of the proceedings against him. Id. art. 46B.003(a).

       Either party may suggest by motion, or the trial court may suggest on its own motion, that

a defendant may be incompetent to stand trial. Id. art. 46B.004(a) (West Supp. 2011). if evidence

suggesting the defendant may be incompetent to stand trial comes to the attention of the court, the

court on its own motion shall suggest that the defendant may be incompetent to stand trial. id. art.

46B.004(b). On suggestion that the defendant may be incompetent to stand trial, the court shall

determine by informal inquiry whether there is some evidence from any source that would support

a finding that the defendant may be incompetent to stand trial. Id. art. 46B.004(c); see Montoya, 291
S.W.3d at 424 n.5.

       The duty to conduct an informal inquiry as to competency is triggered when some evidence




                                                 —1 2—
raises a “bona fide doubt” as to whether an accused is competent. Montoya, 291 S.W.3d at 425.2

A bona fide doubt is “a real doubt in the judge’s mind as to the defendant’s competency.” Fuller

v. State, 253 S.W.3d 220, 228 (Tex. Crirn. App. 2008) (citing Alcott v. State, 51 S.W.3d 596, 599,

n. 10 (Tex. Crim. App. 2001)). Evidence sufficient to create a bona fide doubt about an accused’s

competency may come from the trial court’s own observations, known facts, evidence presented,

motions, affidavits, or any other reasonable or credible sources. See Montoya, 291 S.W.3d at 425;

Hobbs v. State, 359 S.W.3d 919, 924 (Tex. App.—I-iouston [14th Dist.] 2012, no pet.). The

evidence need not be sufficient to find an accused actually incompetent. See Fuller, 253 S.W.3d at

228. Evidence is sufficient to create a bona fide doubt if it shows “recent severe mental illness, at

least moderate retardation, or truly bizarre acts by the defendant.” McDaniel, 98 S.W.3d at 710.

                                                                  C. Analysis

            In his argument pertaining to the third issue, appellant asserts that although “defense counsel

at the hearing did not request a competency hearing,” the trial judge “should have concluded by

[appellant’s] answers and obvious confusion and failure to understand, that an informal

determination of competency was warranted.” According to appellant, “[t]he evidence found in the

hearing transcripts was sufficient to rise to the level of a ‘bona fide’ belief [appellant] was

incompetent” because “he understood neither the proceedings, nor his rights during said proceeding.”

Further, appellant contends “it is likely that a competency hearing at [the time of the revocation

hearing] would have resulted in the court’s finding that [appellant] was incompetent, thereby halting

the hearing.” Based on appellant’s argument, we construe appellant’s issue to assert the trial court

erred by not conducting an informal competency inquiry sua sponte.


           2
              We note that article 468.004 was amended effective September 1, 201 I to add subsection (c--i). See Act of May 19, 2011 82nd Leg.
R.5., ch. 822, § 21(a), 22. 2011 Tex Sess. Law Serv. 1893, 1899-1900 (codified at TEX. CODE CRtM. PROC. ANN. art. 46B.004(c-l) (West Supp.
2011)). That subsection states in part “a suggestion of incompetency is the threshold requirement for an informal inquiry” under article 468.004(c)
and “the court is not required to have a bona Ode doubt about the competency of the defendant.” See id. We do not address the effect of that
subsection in this case because that subsection was not in effect at the time of appellant’s hearing and neither party has suggested that it applies.
See White v. State, Nos. 05-I 1-00984-CR, 05-11-00985-CR, & 05-11-00986-CR, 2012 WL 3104787, at * I (Tex. App.---Dallas July31, 2012, no
pet.) (not designated for publication).
                                                                      —13--
         The State responds. in part, that an informal competency inquiry by the trial court was not

required because the evidence was insufficient to create a hona tide doubt about whether appellant

was competent.

         In support of his argument. appellant cites his testimony during the hearing on his motion to

proceed to jury trial or, in the alternative, for a continuance as to the revocation hearing. Appellant

argues

         While being cross—examined by the State, [appellant] said more than once that he did
         not understand what was being said with regard to his right to a jury trial as well as
         issues pertaining to his community supervision. Further, even at times when it may
         have seemed as though the appellant understood what was happening, his reluctance
         and general “Okay” answers further demonstrate that he did not have a factual
         understanding of the proceedings against him. He also lacked a basic understanding
         of his rights during the proceeding.

(footnotes omitted). However, we cannot agree with appellant that the evidence in the record created

a bona fide doubt that he lacked a rational and factual understanding of the proceedings against him

or the ability to consult with his attorney with a reasonable degree of rational understanding. See

Tux. CODE CIUM. PROC. ANN. art. 4613.003(a); Montmu, 291 S.W.3d at 425. Rather, the record

shows that the statements appellant contends demonstrate his confusion and misunderstanding are

taken “in isolation” as evidence of incompetence while “the rest of the record shows that the issues

were immediately and easily clarified.” See Montoya, 291 S.W.3d at 426. (concluding court of

appeals erred by requiring trial court to conduct competency inquiry based on defendant’s “isolated

instances of momentary confusion” during hearing). Further, “[t]he record in this case shows no

indication of recent severe mental illness, moderate retardation, or truly bizarre acts, and there was

no suggestion by [a]ppellant’s attorney, the State, or the trial court, all of whom observed

[a]ppellant’s behavior at the hearing, that [a]ppellant appeared unable to understand the

proceedings.” Id. On this record, we conclude the trial court did not abuse its discretion by not

conducting an informal inquiry as to appellant’s competency. See id.; see also Salahud-din v. State,

                                                —14—
206 S.W.Sd 203, 209 (Tex. App. -Corpus Christi 2006, pet. refd).

       We decide against appellant   on   his third   issue.




                                          V. CONCLUSION

       We decide appellant’s three issues against him. The trial court’s judgment is affirmed.




                                                          D?5iGLMS. LANG
                                                          J U STICJ
Do Not Publish
TEx. R. App. P. 47.2
1 10950F.U05




                                                —1 5—
                               tuitrt nf pprah
                       1ift1i Jitrirt tif  xa at Jat1a
                                      JUDGMENT
1iMOTHY RICHARDSON, Appellant                     Appeal from the 203rd Judicial District
                                                  Court of Dallas County, Texas. (Tr,Ct.No,
No. 05-1 1-00950-CR          V.                   F02-72346- P).
                                                  Opinion delivered by Justice Lang, Justices
TIlE STATE OF TEXAS, Appellec                     Bridges and Francis participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered October 3 1, 2012.


                                                    7,   1     / / ,/
                                                                  /
                                                  DOUGh S S. LANG
                                                  JUSTIc
                                                                            /